271 P.3d 264 (2012)
166 Wn. App. 320
STATE of Washington, Respondent,
v.
Kevin Lee CROSS, Appellant.
No. 38498-1-II.
Court of Appeals of Washington, Division 2.
January 31, 2012.
Rebecca Wold Bouchey, Attorney at Law, Mercer Island, WA, for Appellant.
Stephen D. Trinen, Pierce County Prosecutors Office, Tacoma, WA, for Respondent.

PUBLISHED OPINION AFTER REMAND FROM THE WASHINGTON SUPREME COURT
QUINN-BRINTNALL, J.
¶ 1 Kevin Cross appeals his jury convictions for first degree unlawful possession of a firearm, gross misdemeanor harassment, resisting arrest, and obstructing a law officer, arguing that the search of his car was unlawful under Arizona v. Gant, 556 U.S. 332, 129 S.Ct. 1710, 173 L.Ed.2d 485 (2009). In our earlier opinion, filed on June 29, 2010, we concluded that Cross did not preserve for review any error related to the vehicle search incident to arrest.[1] But the Washington State Supreme Court held otherwise in State v. Robinson, 171 Wash.2d 292, 253 P.3d 84 (2011), and remanded Cross's appeal to us for further consideration. The parties agree that the proper remedy is to remand this matter back to the superior court for a new suppression hearing.
¶ 2 Accepting Cross's agreement with the State's argument that remand is the proper remedy, we remand to the trial court for a suppression hearing and such further proceedings consistent with Robinson as may be appropriate.
We concur: HUNT, P.J., and VAN DEREN, J.
NOTES
[1]  Cross also challenged the sufficiency of the evidence and calculation of his offender score, which we affirmed.